The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs cross motion which was for a protective order pursuant to CPLR 3103 (a). In this electronically filed action, the plaintiff’s concern that documents containing confidential information will be publicly available on the Internet is adequately addressed by the protection of secure information in electronically filed documents provided for in 22 NYCRR 202.5-b (d) (3) (iii). Mastro, J.P., Angiolillo, Sgroi and Miller, JJ., concur.